17

18

19

20

21

22

23

24

25

26

27

28

Case 8:21-cv-01241-SDM-JSS Document1-1 Filed 05/21/21 Page 1 of 2 PagelD 23

Terrell Latrey Capers
In care of 6337 35" ave cir ¢

Palmetto, Florida
239-834-8864
Terrellcapers91@gmail.com

IN THIS COURT OF RECORD AT THE UNITED STATES FEDERAL DISTRICT COURT MIDDLE DISTRICT

 

 

 

 

OF FLORIDA
TERRELL LATREY CAPERS; JUST A MAN Docket number: 81 2\ SV ALY) SOn
Plaintiff/Affiant .
vs. CLAIM: FOR RESTORATION OF RIGHTS,
LIBERTY AND PROPERTY.
STATE OF FLORIDA ET AL; ROBIN FERNANDEZ
FUSON: IN HIS INDIVIDUAL CAPACITY, CAUSE OF ACTION:, NEGLIGENCE, TRESPASS,
WESLEY TIBBALS; IN HIS INDIVIDUAL ROBBERY AND KIDNAPPING
CAPACITY, STEPHANIE NUNES XAVIER; IN HER
INDIVIDUAL CAPACITY TRIAL BY JURY IS DEMANDED
COURT OF RECORD IS INVOKED
Defendant
Cover sheet
Basis of jurisdiction: a ns

1.) Federal court is a court of record. ist 7
2.) A court of record acts in accordance with the common law.
3.) Suits in common law, the right of trial by jury shall be preserved.
4.) Diversity is a basis of jurisdiction in this action.
Citizenship of principle parties:
1.) The plaintiff/Affiant is of a foreign nation.
2.) The defendants are United States citizens
3.) The State of Florida principle place of business is in this state.
Nature of suit:
1.) Common law tort claim

PETITION FOR WRIT OF HABEAS CORPUS - |

a_i

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01241-SDM-JSS Document 1-1 Filed 05/21/21 Page 2 of 2 PagelD 24

Origin:
1.) Original proceeding
Requested in claim:
1.) $1,000,000.00 ( one million dollars and zero cents in lawful tender).
2.) Trial by jury is demanded and the right thereof is preserved.
Related Cases:

1.) None.

Jurat of Terrell Latrey Capers: = | Date: 7“ i er no? |

PETITION FOR WRIT OF HABEAS CORPUS - 2

 
